Exhibit 10.20

 

TRANS WORLD CORPORATION

545 Fifth Avenue

Suite 940

New York, New York 10017

(212) 983-3355

 

Via Personal Delivery

 

October 3, 2014

 

Mr. Rami S. Ramadan

Chief Executive Officer/Chief Financial Officer

Trans World Corporation

545 Fifth Avenue

Suite 940

New York, New York 10017

 

Re: Amendment to Employment Agreement

 

Dear Rami:

 

This letter (the “Amendment”) shall amend the Amended and Restated Employment
Agreement by and between you (“Employee”) and Trans World Corporation
(“Employer”) dated as of November 18, 2008 (“Employment Agreement”), as follows:

 

1.              Section 7 of the Employment Agreement shall be deleted in its
entirety and revised to read as follows:

 

“7.                                                        SPECIAL TERMINATION
PROVISIONS. (a)  Notwithstanding the provisions of Section 6 of this Agreement,
this Agreement, and Employee’s employment, shall terminate upon the occurrence
of any of the following events:

 

(i)                                     automatically upon the death of
Employee, the date of death being the effective date of termination (“Date of
Termination”), provided, however, that, on Employer’s pay date which is the
closest to the date which is within thirty (30) calendar days after the Date of
Termination, Employer must tender any accrued but unpaid:  (A) Base Salary,
(B) sick pay and (C) vacation pay to Employee’s estate;

 

(ii)                                  the giving of written notice from Employer
to Employee of the termination of this Agreement upon the Complete Disability of
Employee, the date that the Board of Directors of Employer makes a determination
of Complete Disability being the effective Date of Termination, provided,
however, that, on Employer’s pay date which is the closest to the date which is
within thirty (30) calendar days after the Date of Termination, Employer must
tender any accrued but unpaid:  (A) Base Salary, (B) sick pay, and (C) vacation
pay to Employee;

 

(iii)                               the giving of written notice by Employer to
Employee of the termination of this Agreement upon the discharge of Employee for
Cause, the date set forth in the notice being the effective Date of Termination,
provided, however, that, on Employer’s pay date which is the closest to the date
which is within thirty (30) calendar days after the Date of Termination,
Employer must tender any accrued but unpaid: (A) Base Salary, (B) sick pay and
(C) vacation pay to Employee;

 

(iv)                              the giving of written notice by Employer to
Employee of the termination of this Agreement following a denial, suspension for
more than ninety (90) calendar days or revocation of Employee’s License (as
defined in Section 9(b) of this Agreement) or the failure of Employee to obtain
such License as required by applicable Gaming Authorities as set forth in
Section 9(b), the date set forth in the notice being the effective Date of
Termination, provided, however, that, on Employer’s pay date which is the
closest to the date which is within thirty (30) calendar days after the Date of
Termination, Employer must tender any accrued but unpaid:  (A) Base Salary,
(B) sick pay, and (C) vacation pay to Employee;

 

--------------------------------------------------------------------------------


 

(v)                                 the giving of written notice by Employer to
Employee of the termination of this Agreement without Cause, the date set forth
in the notice being the effective Date of Termination, provided, however, that,
on Employer’s pay date which is the closest to the date which is within thirty
(30) calendar days after the Date of Termination, Employer must tender to
Employee in a lump sum any accrued but unpaid:  (A) Base Salary, (B) sick pay,
(C) vacation pay, and, (iv) an amount equal to twelve (12) months of Employee’s
monthly Base Salary as of the date of such notice (“Severance Payments”). 
Employer also covenants and agrees to maintain and provide, at no cost to
Employee, until the earlier of: (x) one year after the Date of Termination, or
(y) the date Employee obtains subsequent employment where medical insurance
coverage is available to him, Employee’s continued participation in all group
health and/or medical insurance in which the Employee participated immediately
prior to termination of this Agreement as allowed under Section 409A of the Code
(“Health Insurance”); provided that any insurance premiums payable by Employer
or any successors pursuant to this Section 7(e) shall be payable at such times
and in such amounts as if Employee was still an employee of Employer, subject to
any increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by Employer in any taxable year
shall not affect the amount of insurance premiums required to be paid by
Employer in any other taxable year; and provided further that if Employee’s
participation in any group insurance plan is barred, Employer shall either
arrange to provide Employee with insurance benefits substantially similar to
those which Employee was entitled to receive under such group insurance plan or,
if such coverage cannot be obtained, pay a lump sum cash equivalency amount
within thirty (30) days following the Date of Termination based on the
annualized rate of premiums being paid by Employer as of the Date of
Termination;

 

(vi)                              the giving of written notice by Employee to
Employer upon a material breach of this Agreement by Employer, which material
breach remains uncured for a period of thirty (30) days after the giving of such
notice, the date thirty (30) days after the date of such notice being the
effective Date of Termination, provided, however, that, on Employer’s pay date
which is the closest to the date which is within thirty (30) days after the Date
of Termination, Employer must tender in a lump sum any accrued but unpaid:  (A)
Base Salary, (B) sick pay, (C) vacation pay, and (D) the Severance Payments as
set forth in Section 7(a)(v)(D), above to Employee. Employer shall also provide
to Employee the Health Insurance benefits described in Section 7(a)(v), above,
for the period beginning on the Date of Termination and ending on the earlier
of: (x) the date Employee obtains subsequent employment where medical insurance
coverage is available to him, or (y) a period of one (1) year after the Date of
Termination; or

 

(vii)                           if, (x) within one hundred twenty (120) days
prior to the occurrence of a Change of Control or within twenty four (24) months
following the occurrence of a Change of Control (collectively, the “Protected
Period”), Employee’s employment is terminated by Employer other than for Cause
(and not due to Employee’s death or Complete Disability), the date on which the
written notice of termination is given by Employer being the effective Date of
Termination, or, (y) Employee’s employment is terminated by Employee pursuant to
a Voluntary Termination for Good Reason, the date on which the written notice is
given by Employee being the effective Date of Termination, or, (z) Employee is
in the employ of Employer on the closing date of a Change in Control, then
Employer shall pay to Employee in a lump sum, on Employer’s pay date which is
the closest to the date which is within thirty (30) calendar days after the Date
of Termination, if Employee is terminated, or within thirty (30) days after the
consummation of the Change in Control (if clause (z) is applicable), (A) an
amount equal to two times the Base Salary at such time, plus (B) any accrued but
unpaid (i) Base Salary, (ii) sick pay, and (iii) vacation pay. Employer shall
also provide to Employee the Health Insurance benefits described in
Section 7(a)(v), above, for the period beginning on the Date of Termination (or
if there is no termination but if the benefits are diminished or ended during
the Protected Period) and ending on the earlier of: (x) the date Employee
obtains subsequent employment where medical insurance coverage is available to
him, or (y) a period of two (2) years after the Date of Termination or Change of
Control, as the case may be. If the benefit under this Section 7(a)(vii) is paid
as a result of Employee’s election under Section 7(a)(z), it cannot be paid
again pursuant to Section 7(a)(x) or 7(a)(y) for the same Change of Control
event; or

 

(viii)                        the date which is not less than sixty (60) days
after receipt by Employer of written notice from Employee to terminate this
Agreement for no reason, such date being the effective Date of Termination;
provided,

 

2

--------------------------------------------------------------------------------


 

however, that, on Employer’s pay date which is the closest to the date which is
within thirty (30) calendar days after the Date of Termination, Employer must
tender to Employee any accrued but unpaid (A) Base Salary, (B) sick pay, and
(C) vacation pay.

 

(b)                                 Employee shall promptly report to Employer
the name and address of his new employer(s) after the Date of Termination and
whether such employer(s) has medical insurance that is available to him. In the
event Employee is required to make an election under Sections 601 through 607 of
the Employee Retirement Income Security Act of 1974, as amended (commonly known
as COBRA) to qualify for the health benefits provided thereunder, the
obligations of Employer and its Affiliates under COBRA shall be conditioned upon
Employee’s timely making such an election. All payments to be made hereunder
shall commence on the effective Date of Termination. All payments made under
this Section 7 shall be deemed by the parties to be liquidated damages and
Employer shall have no further obligation or liability to Employee thereafter.
Employee will be entitled to receive such payments only upon the execution and
delivery to Employer of a general release and covenant not to sue satisfactory
to the parties.”

 

2.              There shall be added to Section 8 a new subsection 8(i) that
reads as follows:

 

“(i)                               (i)    In the event that: (A) the aggregate
payments or benefits to be made or afforded to the Employee under Section
7(a)(vii) hereof are deemed to be “parachute payments” as defined in
Section 280G of the Code or any successor thereof (the “Termination Benefits”),
and would be deemed to include an “excess parachute payment” under Section 280G
of the Code; and (ii) if (A) such Termination Benefits were reduced to an amount
(the “Non-Triggering Amount”), the value of which is one dollar ($1.00) less
than an amount equal to three times the Employee’s “base amount,” as determined
in accordance with Section 280G of the Code, and (B) the Non-Triggering Amount
less the product of the marginal rate of any applicable state and federal income
tax and the Non-Triggering Amount would be greater than the aggregate value of
the Termination Benefits (without such reduction) minus (a) the amount of tax
required to be paid by the Employee thereon by Section 4999 of the Code and
further minus (b) the product of the Termination Benefits and the marginal rate
of any applicable state and federal income tax, then (iii) the Termination
Benefits shall be reduced to the Non-Triggering Amount.

 

(ii) If it is determined that the Employee’s Termination Benefits shall be
reduced pursuant to Section 8(i)(i) Employer shall first reduce the cash
severance payments provided for in Section 7(a)(vii)(A)-(D), then any
acceleration of vesting of equity awards to which Employee may be entitled and
then the Health Insurance benefits continuation described in Section 7(a)(v).
Reduction in either cash payments or equity compensation benefits shall be made
pro rata between and among benefits that are subject to Section 409A of the Code
and benefits that are exempt from Section 409A of the Code.

 

(iii) Any determination of whether there will be a limitation on payments to the
Employee pursuant to Section 8(i) above shall be made by the certified public
accounting firm used by Employer immediately prior to the Change of Control or,
if such firm declines to serve, such other PCOAB-registered certified public
accounting firm as may be designated by the Employee (the “Accounting Firm”),
which shall provide detailed supporting calculations both to Employer and the
Employee not less than ten (10) Business Days prior to the Change of Control.
All fees and expenses of the Accounting Firm shall be borne solely by Employer.
Any determination by the Accounting Firm shall be binding upon Employer and the
Employee. For purposes of making the calculations required by this Section 8(i),
the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. For purposes of this Agreement, a “Business Day” is any day other than a
Saturday, Sunday or Federal holiday.

 

(iv) The Employee shall notify Employer in writing of any claim by the Internal
Revenue Service that, if successful, would result in a loss by Employer of any
portion if its tax deduction for payments made by Employer to the Employee due
to the application of Section 280G of the Code.

 

3

--------------------------------------------------------------------------------


 

(v) Notwithstanding any other provision of this Section 8(i), Employer may
withhold and pay over to the Internal Revenue Service for the benefit of the
Employee all or any portion of the applicable taxes under Section 4999 of the
Code that it determines in good faith that it is or may be in the future
required to withhold, and the Employee hereby consents to such withholding.”

 

Except as set forth above, the Employment Agreement shall continue in full force
and effect.

 

You have the right to consult your own attorney prior to the execution of this
Amendment and your signing hereof represents the fact that you have so consulted
with your counsel or have waived such right to do so.

 

If you have read, understand and accept this Amendment to the Employment
Agreement, please so signify by signing and dating this letter in the space
provided below.

 

 

Sincerely,

 

TRANS WORLD CORPORATION

 

 

 

By:

/s/ Patrick J. Bennett, Sr.

 

Name:

Patrick J. Bennett, Sr.

 

 

Chairman, Compensation Committee of

 

 

The Board of Directors

 

 

 

 

I have read, understand and voluntarily agree to the above Amendment:

 

 

 

By:

/s/ Rami S. Ramadan

 

Name:

Rami S. Ramadan

 

 

Chief Executive Officer/

 

 

Chief Financial Officer

 

 

 

Date: November 11, 2014

 

4

--------------------------------------------------------------------------------